Citation Nr: 1525105	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active duty from March 1953 to March 1955 and from May 1955 to June 1956.

These matters are on appeal form a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June and December 2014, this case was remanded by the Board for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to service connection for a left elbow disability, hearing loss, and tinnitus.

After the Board's December 2014 remand, the AMC provided the Veteran with VA examinations in March and June 2015, but did not readjudicate the claims or provide him and his representative with a Supplemental Statement of the Case (SSOC).  Under 38 C.F.R. § 19.31(c), the AMC is to issue an SSOC when, pursuant to a Board remand, it develops evidence or cures a procedural defect.  The only exceptions allowed for by the regulation are if: (1) the only purpose of the remand is to assemble records previously considered by the agency of original jurisdiction and properly discussed in a prior statement of the case (SOC) or SSOC, or (2) the Board specifies in the remand that a SSOC is not required.  38 C.F.R. § 19.31(c) (2014).

In this case, the AMC provided the Veteran with the requested VA examinations, but this new evidence has not been previously considered and discussed in an SOC or SSOC and the Board Remand did not specify that an SSOC was not required. Rather, the Board Remand explicitly directed the AMC to readjudicate the claims and provide the Veteran and his representative with an SSOC.  When additional evidence is received by the AOJ after issuance of a statement of the case or a SSOC but prior to the transfer of records to the Board, a SSOC will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal. 38 C.F.R. § 19.37 (2014).

As the AMC has failed to issue an SSOC, the Board finds that the AMC did not fully comply with the December 2014 Remand directives.  As such, these claims must be remanded in order to comply with the December 2014 Board Remand.  See Stegall, supra.

Finally, in a February 2015 statement and again in March 2015 the Veteran requested postponement of his hearing pending the results of the VA examinations for the issues under appeal.  On remand, the RO should contact the Veteran and his representative to determine whether the Veteran still desires either a Travel Board or Video Conference hearing before the matter is returned to the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with an SSOC, to specifically include consideration of the evidence added to the record since the November 2014 SSOC, and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

2.  Then, contact the Veteran and his representative in order to ascertain whether the Veteran still wishes to be scheduled for a Travel Board or Video Conference hearing before a Veterans Law Judge.  If so, return the case to the RO so that a hearing can be scheduled, and provide notice of any scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


